EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 20, which recites a method, has been amended to depend from method claim 19 instead of apparatus claim 18.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in independent claims 1, 15 and 19. More specifically, regarding claim 1, the prior art fails to teach a rail car mover attachment having all of the following: a base, a lock pin, an air compressor, an air circuit, a coupler latch solenoid, an air line, an electrical junction box, a receiver, and a remote, as recited in claim 1. Regarding claim 15, the prior art fails to teach a rail car mover attachment having all of the following: a base, a lock pin, an air compressor, an air circuit, a coupler latch solenoid, an air line, a power cord, a receiver, and a remote, as recited in claim 15. Regarding claim 19, the prior art fails to teach a method of using a rail car mover attachment comprising all of the following: coupling a base, coupling a power cord, powering an air compressor, pressurizing an air circuit, joining an air line, providing a receiver, and mounting a remote, as recited in claim 19.
The most relevant patent prior art reference is Friedebach (US 3,922,007) which teaches a rail car mover attachment having a base (20) (Fig. 1), a lock pin (70) (Fig. 3), a hydraulic line in fluid communication with a hydraulic circuit (Fig. 5), and controlled by a remote with manual actuators (90, 92) mounted in a cab (14) (Fig. 1). However, Friedebach fails to teach many of the claimed limitations noted above. The Examiner finds that it would require an improper degree of hindsight reasoning to modify Friedebach with all of the claimed limitations. 
Relevant non-patent prior art references are also identified in the IDS filed 07/17/2020, which lists several railcar movers having couplers. Among those railcar movers is the Train Air Brake System – 24CFM (hereinafter “24CFM”), which teaches a programmable train brake valve with an emergency dump feature (see http://www.mitchell-railgear.com/product-listing/5094/104; downloaded July 6, 2020). However, 24CFM fails to teach many of the detailed limitations of the instant claims. The Examiner finds no obvious combination of the prior art, including Friedebach and 24CFM, which would meet all of the claimed limitations. Thus, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references teach relevant rail car movers:
US-3388928-A ; US-3198137-A ; US-20130118374-A1 ; and CN-104787080-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617